Per Curiam :
The plaintiffs declared upon a “contract which was oral, but which the defendants agreed to reduce to writing, and which was reduced to writing,” to which a plea was interposed denying the contract in the language of the declaration. Issue was joined upon this plea, and at the conclusion of the evidence a verdict was directed for the defendant. ■
An oral contract which is agreed to be reduced to writing is not complete until fully executed by delivery. 9 Cyc. 280 and cases cited.
•The evidence was conclusive that there was no delivery of the written contract, and such also is the admission in a replication filed to other pleas. There was, therefore, no error in directing the' verdict, and the judgment thereon is affirmed.
All concur, except Whitfield, J., who dissents. '